Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I claim(s) 1-5, 9-12, 14, 17-20 , drawn to a composition having a fusion protein where the first protein has sequence identify greater than 80% to RP-Tag large and a special technique of another lacking an amino acid sequence with greater than about 80% identify to RP-Tag small, or vice versa.
Group II, claim(s) 6-8, 13, 21, 23-30, drawn to a composition nucleic acid encoding a fusion protein having a sequence greater than 80% identify to RP-Tag large and second protein, or  a second fusion protein having a second protein and a third protein with greater than about 80% identity to RP-Tag small. 

III, claim(s) 15-16, drawn to a method of detecting target protein having technique feature of having the target protein inserted in the fusion protein and binding the complement RP-Tag protein for detection.
Group IV, claim(s) 22, drawn to a composition having a special technique of a first sequence having a greater than about 60% identity to 9 or more amino acids of RP-Tag small in a fusion protein.
Group V, claim(s) 31-37, drawn to a genetically modified protein within the fusion protein, with a special technique feature of mutations of one or more amino acid at postions from I108 to K276 at RP-Tag Large, and having an affinity of at least 1.0 µM for target protein.
Group VI, claim(s) 38, drawn to a method of generating a modified protein, with special techniques of screening the fusion protein of RP-Tag Large with various mutations and identifying higher binding affinity from the target protein.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I-VI lack unity of invention because even though the inventions of these groups require the technical feature of with a protein having greater than 80% identity to RP-Tag large and a second protein (claim 6 and 21), or a protein greater than 80% identify of RP-Tag small or RP-Tag large (claim 13), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Plesch et al. (US 20140259212; IDS reference; also Written Opinion from International Search Report). 
On May 26, attorney Mr. Jonsen informed examiner with regarding RP-Tag small and RP-Tag large. Applicants indicated that the RP-Tag large refers to SEQ ID No. 3, whereas RP-
  Plesch et al. disclose a SEQ ID No. 40650 which is 91.6% identify to SEQ ID No. 13, and 100% to SEQ ID No. 3 (See Written Opinions).  The disclosure reads on claims 6, 13 and 21. In addition, the special technique feature in different group is not required by other group.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641